Exhibit 10.2.4






Compensation and Benefits Assurance Agreement
For Qdoba Brand President


This amended and restated COMPENSATION AND BENEFITS ASSURANCE AGREEMENT FOR
QDOBA BRAND PRESIDENT (this “Agreement”) is made, entered into October 10, 2017,
by and between Jack in the Box Inc. (hereinafter referred to as the “Company”)
and the eligible Executive Keith M. Guilbault (hereinafter referred to as the
“Executive”), and supersedes and replaces the prior agreement between the
parties dated August 3, 2017 (the “Effective Date”).


WHEREAS, the Executive is presently employed by the Company in a key management
capacity as Qdoba Brand President and President of the Company’s wholly owned
subsidiary Qdoba Restaurant Corporation (“Qdoba”); and


WHEREAS, the Executive possesses considerable experience and knowledge of the
business and affairs of the Company concerning its policies, methods, personnel,
and operations; and


WHEREAS, the Company desires assuring the continued employment of the Executive
in a key management capacity and the Executive is desirous of having such
assurances.


NOW THEREFORE, in consideration of the foregoing and of the mutual covenants and
agreement of the parties set forth in this Agreement, and of other good and
valuable consideration the receipt and sufficiency of which are hereby
acknowledged, the parties hereto, intending to be legally bound, agree as
follows:


Section 1. Term of Agreement
This Agreement will commence on the Effective Date and shall continue in effect
for two full calendar years from the Effective Date (through August 3, 2019)
(the “Initial Term”).


The Initial Term of this Agreement automatically shall be extended for two
additional calendar years at the end of the Initial Term, and then again after
each successive two-year period thereafter (each such two-year period following
the Initial Term a “Successive Period”). However, either party may terminate
this Agreement at the end of the Initial Term, or at the end of any Successive
Period thereafter, by giving the other party written notice of intent not to
renew, delivered at least six (6) months prior to the end of such Initial Term
or Successive Period. If such notice is properly delivered by either party, this
Agreement, along with all corresponding rights, duties, and covenants shall
automatically expire at the end of the Initial Term or Successive Period then in
progress.


In the event that a “Change in Control” occurs (as defined in Section 2.5
herein) during the Initial Term or any Successive Period, upon the effective
date of such Change in Control, the term of this Agreement shall automatically
and irrevocably be renewed for a period of twenty-four (24) full calendar months
from the effective date of such Change in Control. This Agreement shall
thereafter automatically terminate following the twenty-four (24) month Change
in Control renewal period. Further, this Agreement shall be assigned to, and
shall be assumed by, the purchaser or successor entity in such Change in
Control, as further provided in Section 4 herein.


Section 2. Severance Benefits
2.1. Right to Severance Benefits. The Executive shall be entitled to receive
from the Company the Severance Benefits as described in Section 2.3 herein, if
during the term of this Agreement there has been a Change in Control and if,
within twenty-four (24) calendar months immediately thereafter, the Executive’s
employment shall end due to a Qualifying Termination (as defined in Section 2.2
herein). The Severance Benefits described in Sections 2.3(a), 2.3(b), and 2.3(c)
herein shall be paid in cash to the Executive.


The Severance Benefits described in Sections 2.3(a), 2.3(b), 2.3(c), 2.3(d) and
2.3(e) shall be paid out of the general assets of the Company.


2.2. Qualifying Termination. In the event the Executive incurs a separation from
service (as defined under Treasury Regulation section 1.409A-1(h) and without
regard to any alternate definition thereunder) as a result of the occurrence of
either of the following events during the 24-month period following a Change in
Control (subject to the limitations set forth below, “Qualifying Termination”),
the Company shall provide the Executive the Severance Benefits, as such benefits
are described under Section 2.3 herein:


(a)
The involuntary termination of the Executive’s employment with the Qdoba
Business (as defined below) without Cause (as such term is defined below; and



(b)
The Executive’s voluntary termination of employment with the Qdoba Business for
Good Reason (as such term is defined below).



Notwithstanding the foregoing, a Qualifying Termination shall not include (i) a
termination of employment within twenty-four (24) calendar months after a Change
in Control by reason of the Executive’s death or disability (defined as a
physical or mental condition that results in a total and permanent disability to
such extent that the person is eligible for disability benefits under the
federal Social Security Act), (ii) the Executive’s voluntary termination without
Good Reason, (iii) the Company’s involuntary termination of the Executive’s
employment for Cause, (iv) the Executive’s termination of employment with Jack
in the Box Inc. without termination of the Executive’s employment with the Qdoba
Business, or (v) the Executive’s termination of employment with the Qdoba
Business without termination of the Executive’s employment with Jack in the Box
Inc. For the avoidance of doubt, the transfer of the Executive’s employment from
Jack in the Box Inc. to Qdoba or any successor to the Qdoba Business shall not
be considered a Qualifying Termination under this Agreement.


For purposes of this Agreement, the “Qdoba Business” shall mean the Qdoba
Restaurant Corporation or any successor to the business of Qdoba as operated as
of the date of this Agreement.


In the event the Executive’s employment is terminated during the 24-month period
following a Change in Control due to death or disability (defined as a physical
or mental condition that results in a total and permanent disability to such
extent that the person is eligible for disability benefits under the federal
Social Security Act), any benefits or payments provided to the Executive will be
provided in accordance with the terms of the severance policy then in effect to
which the Executive is then subject.


For the avoidance of doubt, to the extent the Executive becomes entitled to
payments or benefits pursuant to the terms of any previously entered
Compensation and Benefits Assurance Agreement between Jack in the Box Inc. and
the Executive (the “Jack in the Box Agreement”), the Executive shall not be
entitled to any payments or benefits under this Agreement. In addition, to the
extent the Executive becomes entitled to payments and benefits under this
Agreement, the Executive shall not be entitled to any payments or benefits under
the Jack in the Box Agreement.


(c)
Definitions of terms used in this section:



“Cause” shall be determined by a committee designated by the Board of Directors
of the Company (“Compensation Committee”), in the exercise of good faith and
reasonable judgment, and shall mean the occurrence of any of the following:


(1) a demonstrably willful and deliberate act or failure to act by the Executive
(other than as a result of incapacity due to physical or mental illness) which
is committed in bad faith, without reasonable belief that such action or
inaction is in the best interests of the Company, which causes actual material
financial injury to the Company and which act or inaction is not remedied within
fifteen (15) business days of written notice from the Company; or


(2) the Executive’s conviction by a court of competent jurisdiction for
committing an act of fraud, embezzlement, theft, or any other act constituting a
felony involving moral turpitude or causing material harm, financial or
otherwise, to the Company.


“Good Reason” shall be determined by the Executive, in the exercise of good
faith and reasonable judgment, and shall mean, without the Executive’s express
written consent, the Executive’s resignation upon the occurrence of any one or
more of the following conditions, provided that the Executive first provides the
Company with written notice of the existence of the applicable condition
described in clauses (1) through (5) below no later than 90 days after the
initial existence of such condition is known by the Executive and the Company
fails to remedy such condition within 30 days of the date of such written
notice.


(1)the material diminution in the Executive’s authorities, duties or
responsibilities, which shall include a material reduction or alteration in the
nature or status of the Executive’s authorities, duties, or responsibilities,
from those in effect as of ninety (90) calendar days prior to the Change in
Control, other than an insubstantial and inadvertent act that is remedied by the
Company promptly after receipt of notice thereof given by the Executive;
provided, however, that the transfer of the Executive’s employment from Jack in
the Box Inc. to Qdoba or any successor to the Qdoba Business shall not, on its
own, be considered a material diminution in the Executive’s authorities, duties
or responsibilities;


(2)the Company requiring the Executive to be based at a location in excess of
fifty (50) miles from the location of the Executive’s principal job location or
office immediately prior to the Change in Control; except for required travel on
the Company’s business to an extent consistent with the Executive’s then present
business travel obligations;


(3)a material reduction by the Company of the Executive’s Base Salary in effect
on the Effective Date, or as the same shall be increased from time to time,
excluding amounts (i) designated by the Company as payment toward reimbursement
of expenses; or (ii) received under incentive or other bonus plans, regardless
of whether or not the amounts are deferred;


(4)a material reduction in the Company’s compensation, health and welfare
benefits, retirement benefits, or perquisite programs under which the Executive
receives value, as such program exists immediately prior to the Change in
Control (however, the replacement of an existing program with a new program will
be permissible (and not grounds for a Good Reason termination) if there is not a
material reduction in the value to be delivered to the Executive under the new
program); or


(5)any material breach by the Company of its obligations under Section 4 of this
Agreement (or under any other written agreement under which the Executive
provides services to the Company or the Qdoba Business).


The Executive’s continued employment shall not constitute consent to, or a
waiver of rights with respect to, any circumstance constituting Good Reason
herein.


2.3. Description of Severance Benefits. Subject to, and to the extent
applicable, the payment distribution rules applicable to “specified employees”
(as defined in Treasury Regulation section 1.409A) set forth in Section 6.13
herein, in the event that the Executive incurs a Qualifying Termination, the
Company shall pay to the Executive and provide the Executive the following:


(a)
A lump-sum cash amount equal to the Executive’s unpaid Base Salary (as such term
is defined in Section 2.6 herein), accrued vacation pay, un-reimbursed business
expenses, and all other items earned by and owed to the Executive through and
including the date of the Qualifying Termination; provided that any business
expense reimbursements shall (i) be paid no later than the last day of the
Executive’s tax year following the tax year in which the expense was incurred,
(ii) not be affected by any other expense eligible for reimbursement in a tax
year, and (iii) not be subject to liquidation or exchange for another benefit.
Such payment shall be payable within 90 days of the effective date of the
Executive’s Qualifying Termination and constitute full satisfaction for these
amounts owed to the Executive.



(b)
A lump-sum cash amount equal to the result obtained by multiplying (i) the
Executive’s annual rate of Base Salary in effect upon the date of the Qualifying
Termination or, if greater, the Executive’s annual rate of Base Salary in effect
immediately prior to the occurrence of the Change in Control by (ii) 2.5x (such
applicable multiple referred to herein as the “Multiple”). Such payment shall be
payable within 90 days of the effective date of the Executive’s Qualifying
Termination and constitute full satisfaction for these amounts owed to the
Executive.



(c)
A lump-sum cash amount equal to the result obtained by multiplying (i) the
Multiple and (ii) the greater of: (I) the result of the Executive’s annualized
Base Salary determined in (b) above multiplied by the Executive’s average annual
incentive percentage for the last three (3) years prior to the effective date of
the Change in Control or (II) the Executive’s average dollar amount of annual
incentive paid for the last three (3) years prior to the Change in Control. If
the Executive does not have three (3) full years of annual incentive payments
from Jack in the Box Inc. prior to a Change in Control, the Company will
substitute the target annual incentive percentage for each missing year. Such
payment shall be payable within 90 days of the effective date of the Executive’s
Qualifying Termination and constitute full satisfaction for these amounts owed
to the Executive.



(d)
At the exact same cost to the Executive, and at the same coverage level as in
effect as of the Executive’s date of the Qualifying Termination (subject to
changes in coverage levels applicable to all employees generally), a
continuation of the Executive’s (and the Executive’s eligible dependents) health
insurance coverage for 30 months from the date of the Qualifying Termination, as
applicable (such applicable period referred to herein as the “Continuation
Coverage Period”):



The Continuation Coverage Period will run concurrently with any coverage
provided as required by the Consolidated Omnibus Budget Reconciliation Act of
1985 (“COBRA”). The difference between the fair market value of the cost of such
continuation coverage and the amount the Executive pays for the coverage will be
included in the Executive’s taxable income. Any payments or benefits that the
Executive receives during the Continuation Coverage Period shall (i) be paid no
later than the last day of the Executive’s tax year following the tax year in
which the expense was incurred, (ii) not be affected by any other expense
eligible for reimbursement or benefit provided in a tax year, and (iii) not be
subject to liquidation or exchange for another benefit.


The Continuation Coverage Period shall cease prior to the end of the eighteenth
(18th) month of such period in the event the Executive becomes covered under
health insurance coverage of a subsequent employer which does not contain any
exclusion or limitation with respect to any preexisting condition of the
Executive or the Executive’s eligible dependents. For purposes of enforcing this
offset provision, the Executive acknowledges and agrees to inform the Company as
to the terms and conditions of any subsequent employment and the corresponding
benefits earned from such employment. The Executive shall provide, or cause a
subsequent employer to provide, to the Company in writing correct, complete, and
timely information concerning the benefits provided under such health insurance
coverage


(e)
The Executive shall be entitled, at the expense of the Company, to receive
standard outplacement services from a nationally recognized outplacement firm of
the Executive’s selection, for period of up to one (1) year from the effective
date of the Executive’s Qualifying Termination.



(f)
If the Executive is employed by Qdoba or any successor to the Qdoba Business
(the “Acquiring Corporation”) following a Change in Control, the Acquiring
Company may either: (I) assume the Company’s rights and obligations with respect
to the Executive’s unvested stock options, restricted stock unit awards (RSUs),
and performance-based share awards (PSUs) granted under Jack in the Box Inc.’s
stock incentive plans (collectively, the “Equity Awards”) or (II) substitute for
the outstanding Equity Awards an economically equivalent benefit (payable in
cash or equity) that provides for the same or no less favorable vesting and
other terms and conditions, subject to Section 409A and any other applicable
laws. If the Acquiring Corporation assumes or substitutes for the outstanding
Equity Awards in accordance with the preceding sentence, the assumed or
substituted awards, to the extent not vested will become vested as of the
effective date of the Executive’s Qualifying Termination under the terms of the
assumed or substituted awards.



2.4. In the event the Acquiring Corporation elects not to assume or substitute
for the Equity Awards in connection with a Change in Control, Equity Awards held
immediately prior to the consummation of the Change in Control by the Executive
(whether or not his employment is terminated in connection with the Change in
Control) shall be cancelled as of the effective date of the Change in Control
and the Executive shall receive a lump-sum cash payment equal in value to the
cancelled Equity Awards as of the Change in Control, subject to Section 409A and
any other applicable laws. For this purpose, the final value of the Equity
Awards shall be based on the Fair Market Value of the Company’s Stock on the
effective date of the Change in Control, with the final value of the PSU Award
determined by (a) with respect to any completed fiscal year periods during the
Performance Period, the extent to which the applicable Performance Goals for
such periods have been attained during such periods, if measurable and (b) with
respect to fiscal year periods which have not been completed as of the date of
the Change in Control (or fiscal year periods described in (a) for which
performance is not measurable), the pre-established 100% level with respect to
each Performance Target comprising the applicable Performance Goals for such
period. Any acceleration with the foregoing shall be conditioned upon the
consummation of the Change in Control.


2.5. Definition of “Change in Control.” “Change in Control” of means, and shall
be deemed to have occurred upon, the first to occur of any of the following
events:


(a)
Any Person (other than Jack in the Box Inc. or any successor to Jack in the Box
Inc., or other than a trustee or other fiduciary holding securities under an
employee benefit plan of Jack in the Box Inc.) becomes the Beneficial Owner,
directly or indirectly, of the Qdoba Business; or



(b)
The Board of Directors or stockholders, as applicable, of Jack in the Box Inx.
approve a plan of complete liquidation of Qdoba Restaurant Corporation; or



(c)
The consummation sale or disposition of all or substantially all of the business
or assets of the Qdoba Business to an unrelated third party.



However, in no event shall a “Change in Control” be deemed to have occurred,
with respect to the Executive, if the Executive is part of a purchasing group
which consummates the Change in Control transaction. The Executive shall be
deemed “part of a purchasing group” for purposes of the preceding sentence if
the Executive is an equity participant in the purchasing company or group
(except for: (i) passive ownership of less than two percent (2%) of the stock of
the purchasing company; or (ii) ownership of equity participation in the
purchasing company or group which is otherwise not significant, as determined
prior to the Change in Control by a majority of the non-employee continuing
Directors.


2.6. Other Defined Terms. The following terms shall have the meanings set forth
below:


(a)
“Base Salary” means, at any time, the then-regular annualized rate of pay which
the Executive is receiving as a salary, excluding amounts (i) designated by the
Company as payment toward reimbursement of expenses; or (ii) received under
incentive or other bonus plans, regardless of whether or not the amounts are
deferred.



(b)
“Beneficial Owner” shall have the meaning ascribed to such term in Rule 13d-3 of
the General Rules and Regulations under the Exchange Act (as such term is
defined below).



(c)
“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time, or any successor act thereto.



(d)
“Person” shall have the meaning ascribed to such term in Section 3(a)(9) of the
Exchange Act and used in Section 13(d) and 14(d) thereof, including a “group” as
defined in Section 13(d) thereof.







Section 3. Excise Tax
3.1     Internal Revenue Code Section 280G Excise Tax Provision. Notwithstanding
anything in this Agreement or any other agreement with the Company or any
affiliate to the contrary, in the event it shall be determined that (A) any
payment, award, benefit or distribution (or any acceleration of any payment,
award, benefit or distribution) by the Company (or any of its affiliated
entities) or any entity which effectuates a Change in Control (or any of its
affiliated entities) to or for the benefit of Executive (whether pursuant to the
terms of this Agreement or otherwise) (each a “Payment” and together the
“Payments”) would constitute a “parachute payment” within the meaning of Section
280G of the Code and would be subject to the excise tax imposed by Section 4999
of the Code or any successor provision (the “Excise Tax”), and (B) the reduction
of the Payments to the maximum amount that could be paid to Executive without
giving rise to the Excise Tax (the “Safe Harbor Cap”) would provide Executive
with a greater after-tax amount (taking into account the Excise Tax as well as
federal, state and local income and employment taxes) than if such Payments were
not reduced, then the Payments shall be reduced to the Safe Harbor Cap. If the
reduction of the Payments would not result in a greater after-tax result to
Executive (taking into account the Excise Tax as well as federal, state and
local income and employment taxes), then no Payments shall be reduced pursuant
to this provision. The Executive shall be solely responsible for payment of the
Excise Tax and such other applicable federal, state, and local income and
employment taxes.


3.2 Reduction of Payments. The reduction of the Payments, if applicable, shall
be made by applying any reduction in the following order: (A) first, any cash
amounts payable to Executive as a severance benefit as provided in Section
2.3(b) or (c) of this Agreement or otherwise; (B) second, any amounts payable on
behalf of Executive for continued health insurance coverage under Section 2.3(d)
of this Agreement or otherwise; (C) third, any other cash amounts payable to or
on behalf of Executive under the terms of this Agreement, such as for
outplacement benefits, or otherwise; (D) fourth, any payments or benefits under
any nonqualified deferred compensation plan; (E) fifth, outstanding
performance-based equity grants; and (F) finally, any time-vesting equity
grants. In each case, Payments will be reduced beginning with Payments that
would be made last in time.


3.3 Determinations by Accounting Firm. All determinations required to be made
under this Section 3 shall be made by the public accounting firm that is
retained by the Company (the “Accounting Firm”). The Accounting Firm shall
provide detailed supporting calculations both to the Company and Executive
within fifteen (15) business days of the receipt of notice from the Company or
Executive that there has been a Payment, or such earlier time as is requested by
the Company. All fees, costs and expenses (including, but not limited to, the
costs of retaining experts) of the Accounting Firm shall be borne by the
Company. The determination by the Accounting Firm shall be binding upon the
Company and Executive.


Section 4. Successors and Assignments
4.1. Successors. The Company will require any successor (whether via a Change in
Control, direct or indirect, by purchase, merger, consolidation, or otherwise)
of (i) the Company or (ii) the Qdoba Business to expressly assume and agree to
perform the obligations under this Agreement in the same manner and to the same
extent that the Company would be required to perform if no such succession had
taken place. Upon assumption of this Agreement by such successor, all references
herein to the Company shall be deemed references to such successor unless
otherwise required by the context thereof.


4.2. Assignment by Executive. This Agreement shall inure to the benefit of and
be enforceable by the Executive’s personal or legal representatives, executors,
administrators, successors, heirs, distributees, devisees, and legatees. If the
Executive should die while any amount is still payable to the Executive
hereunder had the Executive continued to live, all such amounts, unless
otherwise provided herein, shall be paid in accordance with the terms of this
Agreement, to the Executive’s devisee, legatee, or other designee, or if there
is no such designee, to the Executive’s estate.


An Executive’s rights hereunder shall not otherwise be assignable.


Section 5. Miscellaneous
5.1. Administration. This Agreement shall be administered by the Board of
Directors of the Company (the “Board”), or by the Administrative Committee. The
Administrative Committee (with the approval of the Board, if the Board is not
the Administrative Committee) is authorized to interpret this Agreement, to
prescribe and rescind rules and regulations, and to make all other
determinations necessary or advisable for the administration of this Agreement.


In fulfilling its administrative duties hereunder, the Administrative Committee
may rely on outside counsel, independent accountants, or other consultants to
render advice or assistance.


5.2. Notices. Any notice required to be delivered to the Company or the
Administrative Committee by the Executive hereunder shall be properly delivered
to the Company when personally delivered to (including by a reputable overnight
courier), or actually received through the U.S. mail, postage prepaid at this
Company’s corporate headquarters as of the date of such notice.


Any notice required to be delivered to the Executive by the Company or the
Administrative Committee hereunder shall be properly delivered to the Executive
when personally delivered to (including by a reputable overnight courier), or
actually received through the U.S. mail, postage prepaid, by, the Executive at
his or her last known address as reflected on the books and records of the
Company.


Section 6. Contractual Rights and Legal Remedies
6.1.     Contractual Rights to Benefits. This Agreement establishes in the
Executive a right to the benefits to which the Executive is entitled hereunder.
However, except as expressly stated herein, nothing herein contained shall
require or be deemed to require, or prohibit or be deemed to prohibit, the
Company to segregate, earmark, or otherwise set aside any funds or other assets
in trust or otherwise to provide for any payment to be made or required
hereunder.


6.2.     Legal Fees, Compensation and Expenses. The Company shall pay all legal
fees, costs of litigation, prejudgment interest, and other expenses which are
incurred in good faith by the Executive. Additionally, the Company should be
required to continue to pay and provide the Executive’s compensation and
benefits pending resolution of conflict. The aforementioned payments are a
result of the Company’s refusal to provide the Severance Benefits to which the
Executive becomes entitled under this Agreement, or as a result of the Company’s
(or any third party’s) contesting the validity, enforceability, or
interpretation of the Agreement, or as a result of any conflict between the
parties pertaining to this Agreement.


6.3.     Arbitration. The Executive shall have the right and option to elect (in
lieu of litigation) to have any dispute or controversy arising under or in
connection with this Agreement settled by arbitration conducted before a panel
of three (3) arbitrators sitting in a location selected by the Executive within
fifty (50) miles from the location of his or her job with the Company, in
accordance with the rules of the American Arbitration Associations then in
effect. The Executive’s election to arbitrate, as herein provided, and the
decision of the arbitrators in that proceeding, shall be binding on the Company
and the Executive.


Judgment may be entered on the award of the arbitrator in any court having
jurisdiction. All expenses of such arbitration, including the fees and expenses
of the counsel for the Executive, shall be borne by the Company.


6.4.     Unfunded Agreement. This Agreement is intended to be an unfunded
general asset promise for a select, highly compensated member of the Company’s
management and, therefore, is intended to be exempt from the substantive
provisions of the Employee Retirement Income Security Act of 1974, as amended.


6.5.     Exclusivity of Benefits. Unless specifically provided herein, neither
the provision of this Agreement nor the benefits provided hereunder shall reduce
any amounts otherwise payable, or in any way diminish the Executive’s rights as
an employee of the Company, whether existing now or hereafter, under any
compensation and/or benefit plans, programs, policies, or practices provided by
the Company, for which the Executive may qualify. Nor does this Agreement
invalidate or effect (except as explicitly provided for in Section 2.2 hereof)
the Jack in the Box Agreement, which shall remain in effect providing for
severance benefits in the event of “Change in Control” of Jack in the Box Inc.


Vested benefits or other amounts which the Executive is otherwise entitled to
receive under any plan, policy, practice, or program of the Company (i.e.,
including, but not limited to, vested benefits under the Company’s 401(k) plan),
at or subsequent to the Executive’s date of Qualifying Termination shall be
payable in accordance with such plan, policy, practice, or program except as
expressly modified by this Agreement.


6.6.     Includable Compensation. Severance Benefits provided hereunder shall
not be considered “includable compensation” for purposes of determining the
Executive’s benefits under any other plan or program of the Company.


6.7.     Employment Status. Nothing herein contained shall be deemed to create
an employment agreement between the Company and the Executive, providing for the
employment of the Executive by the Company or any other entity for any fixed
period of time. The Executive’s employment with the Company or any purchaser or
successor entity is terminable at-will by the Company or the Executive and each
shall have the right to terminate the Executive’s employment at any time, with
or without Cause, subject to the Company’s obligation to provide Severance
Benefits as required hereunder.


In no event shall the Executive be obligated to seek other employment or take
any other action by way of mitigation of the amounts payable to the Executive
under any of the provisions of this Agreement, nor shall the amount of any
payment hereunder be reduced by any compensation earned by the Executive as a
result of employment by another employer, other than as provided in Section
2.3(e) herein.


6.8.     Entire Agreement. This Agreement represents the entire agreement
between the parties with respect to the subject matter hereof, and supersedes
all prior discussions, negotiations, and agreements concerning the subject
matter hereof, including, but not limited to, any prior severance agreement made
between the Executive and the Company; provided, however, that this Agreement
shall not invalidate or supersede or effect (except as explicitly provided for
in Section 2.2 hereof) the Jack in the Box Agreement, which shall remain in full
force and effect.


6.9.     Tax Withholding. The Company shall withhold from any amounts payable
under this Agreement any federal, state, city, or other taxes as legally
required to be withheld.


6.10.     Waiver of Rights. Except as otherwise provided herein, the Executive’s
acceptance of Severance Benefits, and any other payments required hereunder
shall be deemed to be a waiver of all rights and claims of the Executive against
the Company pertaining to any matters arising under this Agreement.


6.11.     Severability. In the event any provision of the Agreement shall be
held illegal or invalid for any reason, the illegality or invalidity shall not
affect the remaining parts of the Agreement, and the Agreement shall be
construed and enforced as if the illegal or invalid provision had not been
included.


6.12.     Applicable Law. To the extent not preempted by the laws of the United
States, the laws of the State of Delaware shall be the controlling law in all
matters relating to the Agreement.


6.13.     Application of Section 409A. Notwithstanding any inconsistent
provision of this Agreement, to the extent the Company determines in good faith
that (i) payments or benefits received or to be received by the Executive
pursuant to this Agreement in connection with the Executive’s termination of
employment would constitute deferred compensation subject to the rules of
Treasury Regulation Section 409A, and (ii) the Executive is a “specified
employee” under Section 409A, then only to the extent required to avoid the
Executive’s incurrence of any additional tax or interest under Section 409A,
such payment or benefit will be delayed until the earliest date following the
Executive’s “separation from service” within the meaning of Section 409A which
will permit the Executive to avoid such additional tax or interest. The Company
and the Executive agree to negotiate in good faith to reform any provisions of
this Agreement to maintain to the maximum extent practicable the original intent
of the applicable provisions without violating the provisions of Section 409A,
if the Company deems such reformation necessary or advisable pursuant to
guidance under Section 409A to avoid the incurrence of any such interest and
penalties. Such reformation shall not result in a reduction of the aggregate
amount of payments or benefits under this Agreement.


IN WITNESS WHEREOF, the Company has executed this Agreement, to be effective as
of the day and year first written above.




ATTEST:                 Jack in the Box Inc.


By: /S/PHILLIP H. RUDOLPH         By:     /S/ LEONARD A. COMMA
Phillip H. Rudolph                 Leonard A. Comma
Corporate Secretary                 Chairman & Chief Executive Officer         


Participating Executive
                            
By:     /S/ KEITH M. GUILBAULT
                         Keith M. Guilbault
Qdoba Brand President




